Citation Nr: 1432972	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to January 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  A previous (May 2013 ) Board decision (by an Acting Veterans Law Judge) found there was no clear and unmistakable error in prior denials of service connection for a back disability, but determined that new and material evidence had been received, reopened and the claim of service connection for a back disability, and remanded the matter of service connection for a back disability on de novo review for additional development.  The case has been reassigned to the undersigned for the purpose of this decision.


FINDING OF FACT

The Veteran's current back disability is reasonably shown to be related to his back complaints (and to have been incurred) in service. 


CONCLUSION OF LAW

Service connection for a back disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies in this case.  However, given the determination below, any notice or duty to assist omission is harmless.  Therefore, although the opinion provided in the May 2013 VA examination is less than optimal, corrective action is not necessary.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that he was seen in August 1982 when he reported he injured his side and back lifting a radio.  He said he still had discomfort.  Examination showed full active range of motion without spasm.  The assessment was low back pain.  Later that month, he stated that he had experienced neck and back problems for two years.  In April 1983, he complained of low back pain that "comes around to the chest."  There was no apparent muscle damage.  The spinal column appeared to be straight.  There was full active range of motion without palpable muscle spasm.  The assessment was low back pain. In September 1983, the Veteran reported headaches and upper back pain.  Examination that day was limited to the neck.  The Veteran was referred to a physical therapy clinic in October 1983 with a two to three year history of cervical and upper thoracic posterior neck pain.  He reported in January 1984 that he hurt his back lifting a box.  Examination showed the back muscles were tense and tight.  He was grimacing in pain when stooping or when forced to use the low back.  The assessment was low back pain with muscle spasm.  He complained of pain in the left anterior chest radiating around to the back in August 1994.  He denied radiation.  The assessment was muscular pain.  

VA outpatient treatment records show the Veteran was seen in March 1985.  He was instructed how to take his medication.  The assessment was painful back.  X-rays of the lumbosacral spine that day were within normal limits.  When he was seen in April 1985, the Veteran reported he still had pain.  The assessment was soft tissue strain.  Medication was prescribed.  

On May 1985 VA examination the Veteran reported back pain.  He stated that the musculoskeletal system had been the source of distress since trauma sustained in a vehicle accident in service.  It was noted that there was persistent back pain in service, and that he had been receiving treatment at a VA clinic since his discharge from service.  Examination revealed all joints had normal range of motion.  No gross deformities were present.  Point tenderness was noted in the midline, at L2-L4.  The assessment was chronic myositis of the lumbosacral spine with soft tissue rheumatism, requiring cyclic therapy since onset in service.  

In December 1985 and January 1986 the Veteran was hospitalized by VA upon presenting with complaints of recurrent back pain with associated spasm in the lumbosacral area. He gave a history of a back injury in service.  He noted his previous treatment did not result in much improvement.  Examination of the back found tenderness in the lumbosacral area with spasm of the paraspinal muscles.  Straight leg raising was positive bilaterally.  The diagnosis was lumbosacral strain.  

The Veteran was seen in a VA outpatient treatment clinic in June 1986 and reported chronic low back pain (that had radiated to both legs for five years).  The impression was mild radiculopathy secondary to osteoarthritis.  

On VA orthopedic examination in November 1986, the Veteran reported a history of chronic back pain, mainly involving the lower back area, for five years.  He stated that the pain at times extended up into the flank areas and down to both lower extremities.  X-rays of the lumbar spine showed slight narrowing between L4-L5.  The impression was chronic myofascial back pain syndrome.

On VA rheumatology examination in November 1986, the examiner stated he was not able to find any type of inflammatory process in the Veteran's joints.  

Private medical records show the Veteran was seen for pain in the neck, both legs and back in May 1985.  He stated he was hurt in a truck accident about five years earlier.  The assessment was lumbar muscle spasm.  He again reported neck and back pain in November 1985.  In December 1986 the assessment was low back pain.

In June 1987 a private physician reported that the Veteran had been treated for back pain during and after service.  It was noted that he had pain on movement of the lumbar spine.  

Private medical records show the Veteran was seen for low back complaints in 1992.  In January 1992 it was noted that his symptoms were consistent with chronic lumbar strain.  Magnetic resonance imaging of the lumbar spine in September 1992 revealed mild bulging of the lumbar intervertebral disc.  

In May 2013, L.N. Davis, M.D. reported that the Veteran was first seen in March 2009 for back pain of more than 20 years duration.  He provided some medical records, to include some STRs, and postservice treatment records.  Dr. Davis opined that it was at least as likely as not (70% or greater) that any current back disability is related to service.  

On May 2013 VA examination the Veteran reported he experienced back pain in service.  He stated he was a field wireman and lifted heavy spools.  The diagnosis was facet joint arthropathy of the lumbar spine.  The examiner commented it was less likely as not that the Veteran's low back disability was incurred in or caused by service.  He summarized pertinent STRs, and a letter from the chiropractor.  The examiner observed that the Veteran's treatment for back pain in service involved muscular pain, and that most of the treatment in service related to the upper part of the back or radiating around to the chest.  Thus, he concluded that the Veteran's current low back disability was less likely as not related to the condition treated during service.  

In a July 2013 statement, J.R.H., Jr., D.C., stated the Veteran presented to his clinic in March 2007 for evaluation and treatment of low back pain.  The chiropractor noted the Veteran provided some STRs, as well as some records of his treatment following service.  He stated there were references in the STRs to treatment for back pain.  He commented that in reviewing the prior medical records, as well as the current records, it was clear the Veteran had chronic lumbar pain secondary to intervertebral disc pathology.  He concluded it was reasonable to infer that the Veteran's back pain began or was caused by service, based on the medical documentation available for review.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active peacetime service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

The record clearly shows the Veteran was treated for back complaints during service.  Notably, postservice he first sought treatment for back complaints about two months following his separation from service.  On May 1985 VA examination chronic myositis of the lumbar spine was diagnosed.  It is amply shown by the record that he has had ongoing back complaints since service.  The Board notes the May 2013 opinion of the VA examiner against the Veteran's claim.  The examiner appears to attempt to make a distinction between the low back and the upper back.  The opinion does not acknowledge the fact that the Veteran has reasonably demonstrated continuity of back complaints/symptoms throughout since service.  The opinions of Dr. Davis and the chiropractor, who each reviewed some STRs, support a finding that the evidence regarding the etiology of the Veteran's back disability is at least in equipoise that it began in service.  These opinions establish at the least a reasonable doubt that the Veteran's back disability had its onset in service.  [Regarding the podiatrist's opinion secured by the RO following the Board's remand, the Board observes that the podiatrist apparently "overlooked" reference to the low back in service.  Therefore, the Board finds that opinion to be without probative value.]  Accordingly, the Board concludes that service connection for a back disability is warranted.  


ORDER

Service connection for a back disability is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


